DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 Election/Restrictions
Claims 1, 3-10, 13 and 20-22 are allowable. The restriction requirement between groups I and II and species a-b , as set forth in the Office action mailed on 7/31/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between groups I and II is fully withdrawn; and the species requirement if fully withdrawn with respect to the species a and partially withdrawn with respect to species b.  Species b is withdrawn with respect to all active agents that cause skin irritation.  Claims 2, 11-12, 14-15 and 23-24, directed to non-elected groups and/or species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Foley on 12/17/2021.

The application has been amended as follows: 

1. (Currently Amended) A topical composition for delivery of an active agent to keratinous tissue, comprising a low molecular weight chitosan that is covalently modified with octane sulfonic acid groups which are attached to the chitosan via sulfonamide linkages (OsC), an effective amount of an active agent that causes skin irritation, and a pharmaceutically acceptable carrier, and wherein the active agent is present in an amount of at least about 0.6% W/V, based on the total weight of the composition.

13. (Currently amended) The topical composition of claim 8, wherein the effective amount of the retinoid is from about 0.6 to about 5% W/V, based on the total weight of the composition.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The declaration of Miri Seiberg filed 9/30/2021 was persuasive to overcome the closest prior art (i.e. Utetcht – US 9,833,469) as it demonstrates OsC50 to have an unexpectedly superior effect at reducing skin concentration when compared to OsC having higher molecular weights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.